PER CURIAM.
Appellant’s conviction for possession of a firearm by convicted felon and the overall sentence imposed are affirmed. However, because appellant was not charged with or proven to have been in actual possession of the firearm — as required by section 775.087(4), Florida Statutes (2005) — we reverse the three-year mandatory minimum sentence imposed pursuant to that statute, and remand with directions to strike that portion of the sentence. See Cook v. State, 816 So.2d 267 (Fla. 1st DCA 2002). Appellant need not be present for resentencing. See Irons v. State, 851 So.2d 798 (Fla. 2d DCA 2003).
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
BROWNING, C.J., DAVIS, and LEWIS, JJ., concur.